Per Curiam,
This is a voluminous record; a long master’s report; a large amount of testimony, and no less than fifty-three assignments of error, most of which relate to the findings of fact by the master. It would require an opinion of inconvenient length to discuss the case in detail. Nor is there anything which requires it. The learned judge who heard the argur ment below has examined the case with the care and attention for which he is conspicuous, and has sustained all the master’s findings of fact. No such clear error has been pointed out as would justify us in reversing him.
Nor is there anything to be found within the four corners of this record which would warrant us in holding that the lease made by the Angelica Water Co. to the Angelica Ice Co. is void. The whole case turns upon this question. The election of the directors of the water company who made the lease was regular; the letting was authorized by a resolution of the board of directors upon the terms contained in the lease; the stockholders of the water company had not only an opportunity to take stock in the ice company, but were urged to do so. It is only after the ice company had become a success, and these appellants saw they had made a mistake in not going into the ice company that complaint was made. Had the ice company proved a failure, it is not likely this bill would have been filed. A chancellor is slow to move in such a case as this.
The decree is affirmed and the appeal dismissed at the costs of the appellants. H. j. l.